This is an appeal from a judgment against the appellant on appellee's complaint for money had and received. Answer and cross-complaint by appellant. The cause was tried to the court without a jury, resulting in finding for the appellee on his complaint and against the appellant on his answer and cross-complaint and judgment accordingly.
Appellant filed his motion for a new trial, which was overruled by the court. *Page 232 
Error assigned is the action of the trial court in overruling the motion for a new trial.
Appellee contends that appellant has failed to comply with Rule 2-17-F of Rules of the Supreme and Appellate Courts in that the motion for a new trial is not set out in appellant's brief and that, under the rule above noted, no question for review or determination is presented to this court.
Appellee's contention is correct. Neither the motion for a new trial, nor the substance thereof is to be found in the brief. No question is presented. Fluck, Jr. v. Dahlberg (1937),103 Ind. App. 472, 8 N.E.2d 1008; Henderson v. Country Pub.Co. (1914), 57 Ind. App. 414, 107 N.E. 295; Johnson v. State
(1938), 213 Ind. 659, 14 N.E.2d 96; Peel v. Overstreet
(1921), 190 Ind. 290, 130 N.E. 113.
Judgment, therefore, is affirmed.
Blessing, C.J., not participating.
NOTE. — Reported in 47 N.E.2d 828.